DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
System for horizontal growth of high quality semiconductor single crystals by physical vapor transport

Claim Objections
The objection to claim 3 is withdrawn in view of applicants’ claim amendments. 

Drawings
The objections to the drawings are withdrawn in view of applicants’ amendments to the specification.  

Claim Interpretation
The 35 U.S.C. 112(f) interpretation of claim 1 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 4 and 7 is withdrawn in view of applicants’ claim amendments. 

Double Patenting
The nonstatutory double patenting rejection of claims 1 and 4-8 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,279,040 to Shaoping Wang (hereinafter “Wang”) in view of U.S. Patent Appl. Publ. No. 2011/0300323 to Straubinger, et al. (“Straubinger II”). 
Regarding claim 1
a reactor having an inner chamber adapted to accommodate a PVT growth structure for growing the one or more single crystals inside (see, e.g., Figs. 3-7 and col. 5, l. 1 to col. 7, l. 16 which teach an embodiment of a PVT furnace which includes an inner chamber adapted to accommodate a PVT growth crucible assembly (6)), 
the reactor accommodates the PVT growth structure in an orientation with a growth direction of the one or more single crystals inside the PVT growth structure substantially horizontal with respect to a direction of gravity or within an angle from horizontal of less than a predetermined value (see, e.g., Fig. 7 and col. 7, ll. 5-16 which teach that the PVT furnace may be provided in a horizontal orientation), 
the PVT growth structure includes a source material compartment containing a source material and a pair of growth compartments each on a side of the source material compartment, a crystal seed is disposed in each growth compartment and is at a certain distance along a longitudinal axis from the source material for growing respective single crystals from the source material (see, e.g., Figs. 3-7 and col. 5, l. 1 to col. 7, l. 16 which teach that the PVT growth structure (6) includes a source material (18) with Figs. 6-7 specifically showing a pair of growth compartments on each side and a seed crystal (19) and (24) disposed in each compartment along a longitudinal axis from the source material for the growth of a semiconductor crystal); and 
a system controller controlling a plurality of parameters of a PVT growth process in the reactor, the parameters include at least one of a pressure inside the 
Wang does not explicitly teach that a growth surface of each of the one or more single crystals has a curvature with a maximum height in the growth direction of between 2 mm and 8 mm during the PVT growth process.  However, as an initial matter it is noted that the limitation relating to the structure of the growth surface of the single crystal does not carry patentable weight since it relates to the article worked upon by the apparatus rather than to the structure of the apparatus itself.  It has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312”F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and MPEP 2115.  Nevertheless, in Figs. 4-8, ¶¶[0007]-[0012], and ¶¶[0055]-[0065] as well as elsewhere throughout the entire reference Straubinger II teaches an analogous system and method for the growth of SiC single crystal (2) by sublimation growth from a source material (4) contained within a crucible (3).  In ¶[0011] Straubinger II specifically teaches that it is preferable to produce a small lateral temperature difference during bulk SiC single crystal (2) growth so that the prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Wang teaches that the angle from horizontal is between -15° and +15° with respect to a horizontal plane perpendicular to the direction of gravity, and/or the reactor is horizontally oriented with respect to the gravity direction to accommodate the PVT growth structure (see, e.g., Figs. 3-7 and col. 5, l. 1 to col. 7, l. 16 which teach that the angle from horizontal is substantially 0° from a horizontal plane perpendicular to the direction of gravity).  
Regarding claim 9, Wang teaches a heating system adapted to heat the PVT growth structure, the heating system is one of an inductive-heating system and a resistive-heating system; and a cooling system adapted to dissipate heat from the reactor, the cooling system is one of or a combination of a water-cooling system and an air-cooling system (see, e.g., Figs. 3-7 and col. 5, l. 1 to col. 7, l. 16 which teach that the PVT growth structure includes a resistive heating element (1); see also col. 5, ll. 1-19 which teach that the system further includes a pyrometer (11) and thermocouple (12) for measuring and controlling the temperature, mass flow controllers (17) for controlling the flow of a gas mixture (16), and an exhaust valve (15) for pressure control; additionally, see Example 1 in col. 7, l. 24 to col. 8, l. 24 which teach that that the PVT system is cooled down after growth which necessarily means that power to the heating element (1) is switched off and the system is allowed to cool while sitting in the ambient and, hence, the system may be broadly considered as being air cooled). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Straubinger II and further in view of U.S. Patent Appl. Publ. No. 2013/0305983 to Straubinger, et al. (“Straubinger”). 
Regarding claim 3, Wang does not explicitly teach that the source material is selected for growing single crystals of a semiconductor material from a group including at least silicon carbide, 4H- SiC, and a semiconductor containing group III-V elements.  However, in Fig. 1 and ¶¶[0023]-[0029] as well as elsewhere throughout the entire reference Straubinger teaches an analogous embodiment of a PVT system for the sublimation growth of two SiC single crystals onto seed crystals (106A) and (106B) from See, e.g., MPEP 2143(B).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Straubinger II and further in view of Korean Patent Appl. Publ. No. 10-2017-0034812 to Lee, et al. (“Lee”). 
Regarding claim 4, Wang and Straubinger II do not explicitly teach a plurality of reactors each having an inner chamber adapted to accommodate a respective PVT growth structure for growth of one or more semiconductor single crystal, each reactor and respective PVT growth structure are horizontally oriented with respect to the direction of gravity such that the growth direction of the one or more single crystals in the PVT growth structure is horizontal or within the angle from horizontal.  However, providing a plurality of the horizontally oriented PVT growth structures shown in Figs. 3 & 7 of Wang may be considered as a mere duplication of parts which is considered prima facie obvious.  The mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 see also MPEP 2144.04(VI)(B).  In this case the motivation for providing a plurality of horizontally oriented PVT reactors would be to, for example, facilitate the simultaneous growth of multiple single crystals such that the throughput may be increased.  Alternatively, in pp. 4-6 and Figs. 1-2 as well as elsewhere throughout the entire reference Lee teaches an embodiment of a SiC crystal growth system in which a plurality of crucibles (110) and (120) for sublimation growth are contained within a single vacuum system.  Thus, a person of ordinary skill in the art would look to the teachings of Lee and would readily recognize the benefit of providing a plurality of horizontally oriented PVT reactors of Wang in order to increase the throughput.  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Straubinger II and further in view of Lee and still further in view of U.S. Patent Appl. Publ. No. 2007/0151509 to Park, et al. (“Park”). 
Regarding claim 5, Wang teaches that the reactor is connected to a vacuum pump system for creating and/or controlling a common gas phase condition in the inner chambers of the pair of reactors (see, e.g., Fig. 3 and col. 5, ll. 1-40 which teach that the furnace tube (3) of the PVT reactor is connected to a vacuum pump via an exhaust line (14) with the pressure being controlled via an exhaust valve (15)), but does not explicitly teach that a pair of the plurality of reactors are connected by a common vacuum channel, the common vacuum is connectable to the vacuum pump system.  However, in Figs. 1-3 and ¶¶[0082]-[0107] as well as elsewhere throughout the entire reference Park teaches analogous embodiments of a crystal growth system in which one (Fig. 1) or a plurality (Figs. 2-3) of crucibles (120), (230), or (334) are provided within a single crystal 
Regarding claim 6, Wang, Straubinger II, and Lee do not explicitly teach a pressure measurement system having a pressure sensor arranged in at least one of the pair of reactors connected via the common vacuum channel, the pressure sensor measuring a pressure of the gas phase condition reached in the inner chambers.  However, in order for the exhaust valve for pressure control (15) in Fig. 3 and col. 5, ll. 1-19 of Wang to control the pressure within the furnace tube (3) it must necessarily be connected to a pressure sensor arranged within the reactor which measures a pressure of the gas within the furnace tube (3).  This is further exemplified by at least the second embodiment at pp. 5-6 and Figs. 1-2 of Lee which teach an embodiment of a SiC crystal growth system in which a plurality of crucibles (110) and (120) are contained within a single vacuum system and the pressure within individual crucibles (110) or (120) is 
Regarding claim 7, Wang, Straubinger II, and Lee do not explicitly teach that the pressure measurement system monitors the pressure and outputs a plurality of vacuum control parameters for controlling the vacuum pump system and a plurality of gas phase control parameters for controlling a gas supply system to feed gaseous components that form the gas phase condition in the inner chambers such as to reach and maintain a same, predetermined gas phase condition in all connected inner chambers, the gas phase condition includes a pressure and/or a composition of the gas phase..  However, in Fig. 3 and col. 5, ll. 1-40 Wang teaches that the PVT reactor includes mass flow controllers (17) for each gas line (16) connected to the furnace tube (3) and an exhaust valve (15) to control the pressure within the furnace tube (3).  Thus, in order to control the gas flow rate and pressure within the reaction tube (3) and, hence, within the growth crucible (6), there must necessarily be a pressure measurement system which measures the pressure and adjusts the gas flow and exhaust rate(s) by controlling the mass flow controllers (17) and exhaust valve during crystal growth.  This is further exemplified by Figs. 2-3 and ¶¶[0082]-[0107] of Park which teach the use of a controller (234) or (350) to regulate a plurality of gas input and output valves in response to pressure measurements obtained from sensors (236)-(237) and (352), respectively, and at least 
Regarding claim 8, Wang, Straubinger II, and Lee do not explicitly teach that the pressure sensor measures the pressure at a reactor of the pair of reactors that is more distant from a connection to the vacuum pump system along the common vacuum channel; and/or the pressure sensor measures the pressure on the common vacuum channel on a lower region of the pair of reactors.  However, as noted supra with respect to the rejection of claims 6-7, in Fig. 3 and col. 5, ll. 1-40 Wang teaches that the PVT reactor includes mass flow controllers (17) for each gas line (16) connected to the furnace tube (3) and an exhaust valve (15) to control the pressure within the furnace tube (3).  Thus, in order to control the gas flow rate and pressure within the reaction tube (3) and, hence, within the growth crucible (6), there must necessarily be a pressure measurement .  

Response to Arguments
Applicant's arguments filed January 10, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants’ proposed title has been reviewed, but it is noted that the proposed title recites a method while the claims under examination only relate to an apparatus.  A proposed replacement title has been suggested by the Examiner.  
Applicants’ arguments with respect to the rejection of claim 1 have been considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  See applicants’ 1/10/22 reply, pp. 14-19.  As noted supra with respect to the rejection of claim 1, recitation of the article worked upon does not carry patentable weight in an apparatus claim.  Alternatively, Straubinger II is relied upon to teach the newly added claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714